RENDERED: JULY 9, 2021; 10:00 A.M.
                   NOT TO BE PUBLISHED

           Commonwealth of Kentucky
                  Court of Appeals

                       NO. 2020-CA-0503-MR

PROVIDENCE HILL, LLC                               APPELLANT


             APPEAL FROM BOYD CIRCUIT COURT
v.           HONORABLE JOHN F. VINCENT, JUDGE
                  ACTION NO. 18-CI-00526


DAMIEN NDZANGA                                      APPELLEE

AND


                       NO. 2020-CA-0575-MR

DAMIEN NDZANGA                               CROSS-APPELLANT


          CROSS-APPEAL FROM BOYD CIRCUIT COURT
v.          HONORABLE JOHN F. VINCENT, JUDGE
                   ACTION NO. 18-CI-00526


PROVIDENCE HILL, LLC                           CROSS-APPELLEE
                                    OPINION
                                   AFFIRMING

                                  ** ** ** ** **

BEFORE: GOODWINE, JONES, AND LAMBERT, JUDGES.

GOODWINE, JUDGE: Providence Hill, LLC (“Providence Hill”) appeals from

the March 27, 2020 judgment of the Boyd Circuit Court granting Damien Ndzanga

(“Ndzanga”) damages for the fair market value of his personal property. Ndzanga

cross-appeals from the same judgment awarding Providence Hill damages for

unpaid rent and fees. After careful review, we affirm.

                                BACKGROUND

             Ndzanga initiated this action for return of, or monetary damages for,

his personal property and security deposit. Providence Hill filed a counter-claim

for damages in the amount of two months’ unpaid rent and an early termination

fee. A bench trial was held on February 3, 2020. The trial court heard testimony

from Ndzanga; Stacy Cooper, an auctioneer; a representative of Providence Hill;

and a Boyd County sheriff’s deputy.

             Ndzanga signed a residential lease with Providence Hill in August

2017. He paid a security deposit in the amount of $870.00 and agreed to pay the

same amount each month in rent. The lease was for a term of one year and

included a provision allowing Ndzanga to terminate the lease early by providing

Providence Hill thirty days’ notice in writing and paying an early termination fee

                                        -2-
equal to one month’s rent. The lease also included a provision prohibiting oral

modification of the contract.

             Due to a change in employment, Ndzanga vacated the apartment in

early 2018. He failed to pay rent in February or March 2018. He testified to

speaking to Providence Hill’s rental agent prior to leaving. He claimed to have

notified her he would be gone during February 2018 and would return in mid-

March 2018 to remove his personal property from the apartment. Ndzanga

believed, based on his conversation with the rental agent, he would be able to

terminate his lease early without penalty and his security deposit would cover one

month of unpaid rent. The property which remained in the apartment included two

sofas; a king-sized bed frame, mattress, and box springs; a dining room table with

four chairs; a chest; a four-drawer dresser; and a mirror.

             Based on Ndzanga’s failure to pay rent, Providence Hill filed an

action for forcible detainer in the Boyd District Court. Providence Hill prevailed,

and a writ of possession was entered by the district court. The deputy sheriff

executed the writ of possession by accompanying a representative of Providence

Hill to the apartment to ensure no one unlawfully remained on the premises.

According to his testimony, after completing a walkthrough, the deputy sheriff left

the property. He did not remove Ndzanga’s personal property from the apartment

nor did he assist the representative from Providence Hill in doing so.


                                         -3-
             Ndzanga returned to the apartment in mid-March 2018, after the writ

of possession had been executed. He then requested Providence Hill return his

personal property. Providence Hill did not return the furniture and provided no

explanation of what had been done with it. Providence Hill’s representative

testified its standard procedure for disposing of a former tenant’s personal property

was to remove the property from the apartment and set it on the sidewalk. Once

personal property is set out, anyone may take it, or it may be placed in the trash.

Providence Hill kept no record of what personal property was left in any apartment

or whether it disposed of such property upon execution of a writ of possession.

             At trial, Cooper testified to the fair market value of Ndzanga’s

furniture. He was given photographs Ndzanga had taken of the furniture. Cooper

testified the furniture was valued at $21,963.00 in new condition. Because

Ndzanga owned the furniture for approximately one year before he lost possession

of it, Cooper reasoned a twenty percent reduction in value was appropriate. Taking

into consideration this reduction, Cooper determined the fair market value of the

furniture was $17,570.40.

             The trial court found, based on evidence presented at trial, Ndzanga

violated the terms of the lease agreement by failing to pay rent and erroneously

assuming his security deposit would cover his unpaid rent. The court found,

because the lease agreement prohibited oral modifications, Ndzanga’s alleged


                                         -4-
conversations with Providence Hill’s rental agent did not alter its terms. On this

basis, the trial court granted Providence Hill a judgment against Ndzanga in the

amount of $2,610.00 for two months of unpaid rent and the unpaid early

termination fee, as well as one-third of its costs and interest at the judgment rate

until paid.

                The trial court further found Providence Hill committed conversion of

Ndzanga’s personal property. Relying on Ky. OAG1 82-553, the court found

“[t]he person receiving property has an obligation not to destroy someone else’s

property without contractual ability or other agreement to do so.” Record (“R.”) at

149-50. The court deemed it inequitable that Providence Hill disposed of the

furniture without documenting it or providing Ndzanga notice. The court then

imposed a constructive trust because of Providence Hill’s “unconscionable

conduct.” Id. at 150-51. The trial court awarded Ndzanga damages in the amount

of $17,570.40 and two-thirds of his costs with interest at the judgment rate until

paid.

                No post-judgment motions were filed by either party. This appeal and

cross-appeal followed.




1
    Kentucky Attorney General Opinion.



                                           -5-
                                STANDARD OF REVIEW

                “We review questions of law de novo and, thus, without deference to

the interpretation afforded by the [trial] court.” Marshall v. Kentucky Farm

Bureau Mutual Insurance Company, 618 S.W.3d 499, 502 (Ky. App. 2020)

(internal quotation marks and citation omitted). Where a trial court sits without a

jury, “its factual findings shall not be set aside unless clearly erroneous[.]” Cole v.

Gilvin, 59 S.W.3d 468, 472 (Ky. App. 2001) (internal quotation marks and citation

omitted). “A factual finding is not clearly erroneous if it is supported by

substantial evidence.” Id. at 472-73 (citation omitted). “[D]ue regard shall be

given to the opportunity of the trial court to judge the credibility of the witnesses.”

Id. at 472 (internal quotation marks and citation omitted).

                                         ANALYSIS

                Before reaching the merits of this appeal, we must address Providence

Hill’s failure to comply with the briefing requirements of CR2 76.12. An

appellant’s brief must include “at the beginning of the argument a statement with

reference to the record showing whether the issue was properly preserved for

review and, if so, in what manner.” CR 76.12(4)(c)(v). “It is not the function or

responsibility of this court to scour the record on appeal to ensure that an issue has




2
    Kentucky Rules of Civil Procedure.

                                            -6-
been preserved.” Koester v. Koester, 569 S.W.3d 412, 415 (Ky. App. 2019)

(citation omitted). Providence Hill’s brief is devoid of preservation statements.

             “Compliance with CR 76.12 is mandatory.” Petrie v. Brackett, 590

S.W.3d 830, 835 (Ky. App. 2019) (citation omitted). “Our options when an

appellate advocate fails to abide by the rules are: (1) to ignore the deficiency and

proceed with the review; (2) to strike the brief or its offending portions . . .; or (3)

to review the issues raised in the brief for manifest injustice only[.]” Hallis v.

Hallis, 328 S.W.3d 694, 696 (Ky. App. 2010) (citation omitted). Because

Providence Hill’s arguments fail on the merits, we will ignore the deficiency and

proceed with review of its claims. Counsel cannot be assured of such leniency if

non-compliant in the future.

             Turning to the merits of this appeal, Providence Hill first argues the

trial court erred in imposing a duty for a landlord to keep and preserve a tenant’s

personal property. As part of this argument, Providence Hill contends: (a) the trial

court’s ruling is inconsistent with Kentucky law; (b) where other states have

imposed such a duty, they have done so by statute; and (c) Providence Hill never

received Ndzanga’s property and so, had no duty to preserve it. Providence Hill

further argues: (1) there was no fraud or breach of duty upon which to base the

imposition of a constructive trust; (2) Ndzanga presented insufficient evidence of

damages; and (3) Ndzanga’s testimony regarding statements by the rental agent


                                           -7-
should not have been admitted into evidence. On cross-appeal, Ndzanga alleges

the trial court erred in granting Providence Hill a judgment against him for unpaid

rent and fees.

                First, Providence Hill argues the Uniform Residential Landlord and

Tenant Act (“URLTA”) does not impose any duty on landlords related to former

tenants’ personal property. However, Providence Hill fails to acknowledge that the

URLTA is applicable only to the cities, counties, and urban-county governments

which elect to enact it. KRS3 383.500. It is unclear from the record whether

Providence Hill is located within the city limits of Ashland, Kentucky. However,

Providence Hill has not identified nor has our research revealed, any ordinance by

which the City of Ashland or the Boyd County Fiscal Court has adopted the

URLTA. Therefore, the URLTA has no applicability to this action.

                Furthermore, the trial court did not base its decision on any statute

including the URLTA, but rather found Providence Hill committed the intentional

tort of conversion. In reaching this decision, the trial court relied on Ky. OAG 82-

553. While this Court is not bound by attorney general opinions, they are “highly

persuasive.” Palmer v. Driggers, 60 S.W.3d 591, 596 (Ky. App. 2001) (footnote

omitted).



3
    Kentucky Revised Statutes.



                                            -8-
               [T]he landlord must give notice to the tenant to remove
               the personal property and a reasonable time in which to
               so remove the goods. It is suggested that the landlord
               act cautiously so as to avoid potential liability for
               conversion. One such cautious measure would be to
               provide notice which is reasonably calculated to inform
               the tenant, which under the circumstance may be by
               certified mail, return receipt requested. . . .

               If the tenant fails after notice to remove the personal
               property, the landlord may cause its removal in a
               reasonable manner. . . . The personal property may be
               stored, such as in a storage area on the landlord’s
               premises or in a warehouse, until it is claimed by the
               tenant or until the property is abandoned.[4]

Ky. OAG 82-553, *1-2 (emphasis added).

               The opinion is primarily supported by citations to case law from other

states as the attorney general acknowledges “[i]n Kentucky, there is little statutory

or common law guidance on this matter.” Id. at *1. Many states have enacted

statutes either imposing a duty on landlords to care for a tenant’s personal property

after an eviction or mandating no such duty exists.5 In other states where no such

statute has been enacted, the courts have relied on common law principles in



4
  “[T]he doctrine of abandonment precludes any claim for conversion.” C&H Manufacturing,
LLC v. Harlan County Industrial Dev. Auth., Inc., 600 S.W.3d 740, 746 (Ky. App. 2020)
(citation omitted). Although Providence Hill alleged Ndzanga abandoned the furniture before
the trial court, it has not raised this argument on appeal. Therefore, we will not address this
argument herein.
5
  From our research, legislatures in at least forty states and the District of Columbia appear to
have either imposed some duty on landlords to care for a former tenant’s property or absolved
landlords of such responsibility by statute. Legislatures in five states –Kentucky, Ohio,
Michigan, Iowa, and New York –have enacted no such statute.

                                                -9-
deciding issues such as those presented herein. See Gum v. Fitzgerald, 262

N.W.2d 924, 927 (Mich. App. 1977) (holding a tenant may only succeed on a

claim of conversion where he has made a reasonable attempt to recover the

personal property to establish his right to possession has been refused); see also

Lewis v. Jaeger, 818 N.W.2d 165, 188-89 (Iowa 2012) (holding no conversion

occurred where the trial court found the landlord’s testimony regarding return of

the tenant’s property credible); see also Glass v. Wiener, 104 A.D.2d 967, 968

(N.Y. App. 1984) (holding a landlord can be liable for conversion of a tenant’s

property and has no absolute right to retain or destroy a tenant’s personal property

even where the tenant has been evicted); see also Ringler v. Sias, 428 N.E.2d 869,

870 (Ohio App. 1980) (applying common law to determine a bailment is

established only where the landlord takes some act consistent with intent to possess

the former tenant’s property). Here, the trial court also relied on common law in

finding Providence Hill’s actions constituted a conversion. This is not inconsistent

with Kentucky law. Even in jurisdictions where the URLTA has been enacted, the

statute was meant only to supplement, not replace, common law. Miller v. Cundiff,

245 S.W.3d 786, 789 (Ky. App. 2007).

             Conversion is defined as “the wrongful exercise of dominion and

control over property of another[.]” C&H Manufacturing, LLC, 600 S.W.3d at 745

(internal quotation marks and citation omitted). The elements of conversion are:


                                        -10-
             (1) the plaintiff had legal title to the converted property;

             (2) the plaintiff had possession of the property or the right
                 to possess it at the time of the conversion;

             (3) the defendant exercised dominion over the property
                 in a manner which denied the plaintiff’s rights to
                 use and enjoy the property and which was to the
                 defendant’s own use and beneficial enjoyment;

             (4) the defendant intended to interfere with the plaintiff’s
                 possession;

             (5) the plaintiff made some demand for the property’s
                 return which the defendant refused;

             (6) the defendant’s act was the legal cause of the
                 plaintiff’s loss of the property; and

             (7) the plaintiff suffered damage by the loss of the
                 property.
Id. (some emphasis added) (citation omitted).

             With regard to the trial court’s finding of conversion, Providence Hill

argues it never exercised dominion over Ndzanga’s furniture. Instead, Providence

Hill alleges the deputy sheriff who executed the writ of possession removed the

furniture from the apartment. However, the deputy sheriff’s testimony directly

contradicts this assertion. He testified that, when executing the writ of possession,

he only entered the apartment to conduct a walkthrough to ensure no one

unlawfully remained on the premises. Video Record (“V.R.”) at 2/3/2020,

10:41:38-10:42:08. He then left the apartment and its contents in the possession of



                                         -11-
the representative of Providence Hill. Id. He specifically denied removing or

assisting in the removal of Ndzanga’s furniture. Id. at 10:43:02-10:43:04.

Furthermore, Providence Hill’s representative testified to the company’s standard

practice of setting former tenants’ personal property on the sidewalk after an

apartment is returned to its possession. Id. at 10:36:37-10:37:00. Based on this

unrefuted testimony, we cannot determine the trial court erred in finding

Providence Hill exercised dominion over Ndzanga’s furniture.

             Furthermore, Providence Hill’s reliance on Bell v. Commonwealth,

423 S.W.3d 742 (Ky. 2014), in arguing the trial court is prohibited from using its

equitable powers to award Ndzanga damages is misplaced. It is true that “[o]nly

when there is no law or precedent does a court have the authority to exercise pure

equity.” Id. at 747 (citation omitted). Equity supplements the law where there is

no remedy at law. Id. at 747-48. However, here the trial court did not exercise

pure equity. Instead, the court applied common law principles in reaching its

decision and utilized an available remedy at law, making Bell inapplicable.

             Providence Hill next argues imposition of a constructive trust was

inappropriate because there was no breach of duty or fraud. A constructive trust is

a remedy imposed where “legal title to property has been acquired or held under

such circumstances that the holder of that legal title may not in good conscience

retain the beneficial interest, equity converts him into a trustee.” Bewley v. Heady,


                                        -12-
610 S.W.3d 352, 357 (Ky. App. 2020) (citations omitted). The injured party is not

required to prove actual fraud. Kaplon v. Chase, 690 S.W.2d 761, 763 (Ky. App.

1985) (citation omitted). Instead, “a court exercising its equitable power may

impress a constructive trust upon one who obtains legal title . . . in any other

unconscientious manner, so that he cannot equitably retain the property which

really belongs to another.” Bewley, 610 S.W.3d at 358 (citations and internal

quotation marks omitted).

             Providence Hill argues its only action was to lawfully evict Ndzanga.

The trial court found Ndzanga violated the terms of his lease and, on this basis,

awarded Providence Hill a judgment for unpaid rent and fees. Although related,

the issue of what was done with Ndzanga’s personal property is separate from the

eviction. Providence Hill cites no authority which precludes a trial court from

finding a landlord liable for conversion of personal property or imposing a

constructive trust when a tenant has been lawfully evicted. “Kentucky law has

long held that an alleged error may be waived when an appellant fails to present

any authority in support of his argument advanced on appeal.” Bailey v. Bailey,

399 S.W.3d 797, 801 (Ky. App. 2013) (citation omitted). Furthermore, a lawful

eviction does not protect a landlord from liability for conversion of a former

tenant’s personal property. Ky. OAG 82-553, *1.




                                         -13-
               Herein, the trial court found Providence Hill’s conversion of

Ndzanga’s personal property unconscionable when it imposed the constructive

trust. R. at 150-51. Providence Hill’s only argument against the trial court’s

finding of unconscionable conduct is to again assert it was never in possession of

Ndzanga’s furniture. In making this argument, Providence Hill repeats the

allegation that the deputy sheriff removed the property from the apartment, which

is directly refuted by the record. Without any further argument from Providence

Hill, we have no basis for determining the trial court erred in imposing the

constructive trust.6

               Next, Providence Hill argues Ndzanga presented insufficient evidence

of damages.

               Where property is destroyed, or is converted, so that the
               title either is, or is regarded as, out of the former owner,
               damages are the pecuniary representative of the property,
               and take its place. The plaintiff has lost or abandoned his
               claim to the property; his claim against the defendant is


6
  We note that Kentucky courts have required the party seeking the imposition of a constructive
trust to prove a confidential relationship with the party against whom the trust is imposed.
Keeney v. Keeney, 223 S.W.3d 843, 849 (Ky. App. 2007) (citation omitted); see also Middleton
v. Beasley, 186 Ky. 252, 216 S.W.591, 592 (1919). “[T]he existence of the relationship in any
particular case is to be determined by the facts established.” Keeney, 223 S.W.3d at 849-50
(citation omitted). In addition to fiduciary relationships, the courts have recognized close family
relationships, such as between a parent and child or spouses, to be confidential relationships
which, when violated, can support the imposition of a constructive trust. See Bates v. Bates, 182
Ky. 566, 206 S.W. 800, 802 (1918); see also Kaplon, 690 S.W.2d at 762; see also Keeney, 223
S.W.3d at 843. No authority defines the relationship between a typical landlord and tenant as
such a confidential relationship. However, because our review is confined to errors raised by
Providence Hill, its failure to raise this issue on appeal precludes our review of it. See Milby v.
Mears, 580 S.W.2d 724, 727 (Ky. App. 1979).

                                               -14-
              for an equivalent sum of money. In this point, a
              conversion very nearly resembles a sale.
Batson v. Clark, 980 S.W.2d 566, 575 (Ky. App. 1998) (citation omitted). “It is

well-established that the measure of damages for a claim of conversion is generally

the fair market value of the property at the time of conversion.” Jasper v. Blair,

492 S.W.3d 579, 583 (Ky. App. 2016) (citation omitted). It is the plaintiff’s

burden to prove the fair market value of the property. Id.

              Herein, Ndzanga presented photographs he took of his furniture at the

time he purchased the items. The photographs were given to Cooper for valuation

of the furniture. Providence Hill alleges the photographs do not reflect the

furniture purchased by Ndzanga. However, Ndzanga testified the photographs

were accurate depictions of his furniture and were taken on the day he purchased it.

V.R. at 2/3/2020, 10:22:45-10:23:20.7

              Regardless of conflicting evidence, the weight of the
              evidence, or the fact that the reviewing court would have
              reached a contrary finding, due regard shall be given to
              the opportunity of the trial court to judge the credibility
              of the witnesses because judging the credibility of
              witnesses and weighing evidence are tasks within the
              exclusive province of the trial court.

Moore v. Asente, 110 S.W.3d 336, 354 (Ky. 2003) (citations and internal quotation

marks omitted). While receipts documenting Ndzanga’s purchase of the furniture


7
 The photographs appear to have been taken when the items were in the furniture store. During
his testimony, Ndzanga explained he took the photographs to send to friends at the time of his
purchase. V.R. at 2/3/2020, 10:23:25-10:23:41.

                                             -15-
may have been preferable to the photographs he produced at trial, the trial court

found Ndzanga’s testimony that the photographs were accurate depictions of his

furniture credible.

              Furthermore, Providence Hill produced no evidence to show the

furniture in the photographs was not that which was in the apartment when it was

returned to the company’s possession. It had no policy for documenting personal

property left in apartments by former tenants or the manner in which it disposed of

such property.8 Where the trial court was convinced by the testimony and evidence

presented by Ndzanga and where Providence Hill presented no evidence to the

contrary, we cannot determine the court erred in its findings.

              Next, Providence Hill argues the trial court erred in allowing Ndzanga

to testify to statements made by the rental agent. According to Ndzanga’s

testimony, the rental agent agreed to allow him to terminate his lease early, to use

his security deposit for his February 2018 rent, and to return to retrieve his

furniture and pay rent for March 2018 in mid-March. V.R. at 2/3/2020, 10:03:00-

10:04:30. The trial court was unconvinced by Ndzanga’s testimony and found the

lease agreement prohibited oral modification of the contract. On this basis, the

court determined Ndzanga violated the terms of the lease, entitling Providence Hill


8
  Without any such records or attempts to provide notice to former tenants before disposing of
their personal property, landlords leave themselves vulnerable to claims for conversion. Ky.
OAG 82-553, *1.

                                              -16-
to a judgment against him in the amount of $2,610.00 for two months of unpaid

rent and the unpaid termination fee.

                Providence Hill argues the rental agent’s statements were inadmissible

under KRE9 804(b)(3) because they were not against the company’s interests. The

rental agent was unavailable under KRE 804(a)(4) because she passed away prior

to trial. Where the declarant is unavailable, the following out-of-court statements

are not excluded:

                A statement which was at the time of its making so far
                contrary to the declarant’s pecuniary or proprietary
                interest, or so far tended to subject the declarant to civil
                or criminal liability, or to render invalid a claim by the
                declarant against another, that a reasonable person in the
                declarant’s position would not have made the statement
                unless believing it to be true.

KRE 804(b)(3). “The interest involved must not be too indirect or remote.”

Fisher v. Duckworth, 738 S.W.2d 810, 815 (Ky. 1987) (citation omitted). Contrary

to Providence Hill’s argument, the rental agent’s statements were directly against

the company’s pecuniary interests. Had the lease not prohibited oral modification,

the rental agent’s agreement with Ndzanga would have deprived Providence Hill of

at least one month’s rent and the termination fee. Therefore, the trial court did not

err in allowing Ndzanga to testify to the rental agent’s statements.




9
    Kentucky Rules of Evidence.

                                            -17-
             Finally, on cross-appeal, Ndzanga alleges Providence Hill should not

have been granted the judgment against him for the unpaid rent and fees. Ndzanga

first argues the trial court erred where the parties orally modified the lease

agreement. “Under contract law, a written instrument will be strictly enforced

according to its terms absent ambiguity.” Grass v. Akins, 368 S.W.3d 150, 152-53

(Ky. App. 2012) (citation omitted). Herein, the lease agreement explicitly

prohibits oral modification of the contract. Therefore, Ndzanga’s argument must

fail.

             Ndzanga also argues he should not have been liable for two full

months of unpaid rent because the writ of possession was executed on March 16,

2018. He cites no authority supporting this assertion. Again, “[o]ur courts have

established that an alleged error may be deemed waived where the appellant fails

to cite any authority in support of the issues and arguments advanced on appeal.”

Hadley v. Citizen Deposit Bank, 186 S.W.3d 754, 759 (Ky. App. 2005) (citations

omitted). “It is not our function as an appellate court to research and construct a

party’s legal arguments[.]” Id. Therefore, Ndzanga is not entitled to relief on this

issue.

                                   CONCLUSION

             Based on the foregoing, we affirm the judgment of the Boyd Circuit

Court.


                                         -18-
          ALL CONCUR.



BRIEFS FOR APPELLANT/CROSS-     BRIEF FOR APPELLEE/CROSS-
APPELLEE:                       APPELLANT:

David E. Davidson               R. Stephen McGinnis
Covington, Kentucky             Erin N. Hall
                                Greenup, Kentucky




                              -19-